Exhibit 10.3

    

 [ex10-3_001.jpg]

 

January 9, 2020

 

Sergio Traversa
415 East 37th Street

Apt 29L

New York, NY 10016

 

Dear Mr. Traversa:

 

Relmada Therapeutics, Inc. (the “Company”) desires to continue to employ you and
to have the benefit of your skills and services. The parties entered into an
Amended and Restated Employment Agreement on August 5, 2015 which is amended and
restated herein.

 

1. Position. The terms of your position with the Company are as set forth below:

 

(a) You shall serve as Chief Executive Officer of the Company with such
responsibilities, duties and authority as are assigned to you by the Company’s
Board of Directors (the “Board”), or its designee. These responsibilities shall
include implementation of the overall direction of the Company as set by the
Board, including, planning, corporate policies, research and development,
staffing, finance and operations. You shall perform such other duties and shall
have authority consistent with your position as may be from time to time
specified by the Board and subject to the discretion of the Board. You shall
report directly to the Board and shall perform your duties for the Company at
the Company’s official place of business in New York City except for travel that
may be necessary or appropriate in connection with the performance of your
duties hereunder.

 

(b) You agree to devote your best efforts and substantially all of your business
time to advance the interests of the Company and to discharge adequately your
duties hereunder. You may hold up to two board seats on for-profit and
not-for-profit boards that do not represent a conflict with the Company and
subject to Board approval after review of the time commitment involved.

 

2. Effective Date. The effective date of this agreement shall be January 8, 2020
(the “Effective Date”).

 

3. Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States.

   

4. Compensation.

 

(a) Base Salary. You will be paid an annual base salary of Six Hundred Thousand
dollars ($600,000), which will be paid in accordance with the Company’s regular
payroll practices. Upon the six month anniversary of the Effective Date, the
Board will review your base salary, with the help of an independent compensation
consultant, to adjust your base salary so as to be competitively aligned to a
range between the 25th (twenty-fifth) and 75th (seventy-fifth) percentile of the
relevant market data of CEO positions of similarly situated publicly traded
Biotech companies. The Board shall review the amount of your base salary and
performance bonus, and shall determine the appropriate adjustments to each
component of your compensation within 60 days of the start of each calendar
year.

  

 

 

 

(b) Performance Cash Bonus. You shall be entitled to participate in an executive
bonus program, which shall be established by the Board pursuant to which the
Board shall award bonuses to you, based upon the achievement of written
individual and corporate objectives such as the Board shall determine. Upon the
attainment of such performance objectives, in addition to your base salary, you
shall be entitled to a cash bonus in an amount to be determined by the Board
with a target of fifty percent (50%) of your base salary. Within thirty
(30) days after the Effective Date, the Board shall establish written individual
and corporate performance objectives for the balance of 2020 and the amount of
the performance pro-rata bonus payable upon the attainment of each objective. At
least thirty (30) days before each subsequent calendar year, the Board shall
establish written individual and corporate performance objectives for such
calendar year and the amount of the performance bonus payable upon the
attainment of such objectives. Within sixty (60) days after the end of each
calendar year, the Board shall determine the amount of any performance bonus
payable hereunder. Any such performance bonus shall be due and payable within
ninety (90) days after the end of the calendar year to which it relates.

 

(c) Stock Option and Restricted Stock Grants. During the Term of this Agreement,
you may also be awarded grants under the Company’s 2014 Stock Option and Equity
Incentive Plan, as amended, subject to board approval.

 

5. Benefits.

 

(a) Benefit Plan — Health Insurance, Retirement and Stock Option Plan. The
Company will provide you with the opportunity to participate in the standard
benefits plans currently available to other similarly situated employees. The
Company reserves the right to cancel and/or change the benefits plans it offers
to its employees at any time, subject to applicable law.

 

(b) Vacation; Sick Leave. You will be entitled to 20 days paid vacation per
year, pro-rated for the remainder of this calendar year and pro-rated by the
number of hours worked. Vacation may not be taken before it is accrued. You will
be entitled to 5 days paid sick leave per year pro-rated.

 

(c) Other Benefits. The Company will provide you with standard business
reimbursements (including mileage, supplies, long distance calls), subject to
Company policies and procedures and with appropriate receipts. In addition, you
will receive any other statutory benefits required by law.

 

(d) Reimbursement of Expenses. You shall be reimbursed for all normal items of
travel and entertainment and miscellaneous expenses reasonably incurred by you
on behalf of the Company provided such expenses are documented and submitted in
accordance with the reimbursement policies in effect from time to time.

 

6. Confidential Information and Invention Assignment Agreement. You have
executed the Company’s Confidential Information and Invention Assignment
Agreement, which remains in full force and effect.

 

7. At-Will Employment. The initial term of your employment shall be a period of
three (3) years from the Effective Date, provided that your employment with the
Company will be on an “at will” basis, meaning that either you or the Company
may terminate your employment at any time for any reason or no reason, without
further obligation or liability, except as provided herein. In the event that
your employment is terminated because of your death or Disability, the Company’s
only obligation to you shall be to pay earned, but unpaid, base salary (as of
the date of termination) and provide you, if eligible, with the option to elect
health coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”); provided that upon termination of your employment
hereunder due to death, your estate also shall be entitled to receive a single
lump sum payment equal to three (3) months of your base salary, payable within
30 days of your death. Upon termination of your employment for Cause (as defined
below) you shall be paid any accrued and unpaid base salary and benefits through
the date of termination and shall have no further rights to any compensation or
any other benefits under the Agreement or otherwise.

  

2

 

 

(a) Termination of Employment Other Than for Cause or Resignation for Good
Reason (Not in Connection with a Change in Control). If the Company terminates
your employment other than for Cause or if you resign for Good Reason, in any
case in circumstances other than those described in Section 7(b), you shall be
entitled to the following:

 

(i) Subject to Section 8 hereof, a single lump sum payment equal to twenty-four
(24) months of your compensation (at the rate in effect as of the date of
termination), payable in accordance with the Company’s regular payroll practices
in effect at the date of termination, on the first payroll date following the
date the Release (as defined in Section 8 hereof) becomes effective and
irrevocable in accordance with its terms.

 

(ii) Subject to Section 8 hereof, continued health benefits for the 24-month
period beginning on the date of termination, with such period to run
concurrently with any period for which you are eligible to elect health coverage
under COBRA. Notwithstanding the foregoing, you shall be required to pay any and
all employee premiums associated with continued health benefits and, if you
become employed by another employer and become covered by such employer’s health
benefits plan or program, the continued health benefits and cash payments
provided hereunder shall cease.

 

(iii) All outstanding equity awards granted to you under the Company’s equity
compensation plans shall become immediately vested and exercisable (as
applicable) as of the date of such termination and the performance goals with
respect to such outstanding performance awards, if any, will deemed satisfied at
“target”.

 

(b) Change in Control. If the Company terminates your employment other than for
Cause or if you resign for Good Reason, in any case during the 12-month period
beginning on the date of a Change in Control (as defined in the 2014 Stock
Option and Equity Incentive Plan, as amended), you shall be entitled to the
following:

 

(i)  Subject to Section 8 hereof, a single lump sum payment equal to thirty (30)
months of your compensation (at the rate in effect as of the date of
termination), payable in accordance with the Company’s regular payroll practices
in effect at the date of termination, on the first payroll date following the
date the Release (as defined in Section 8 hereof) becomes effective and
irrevocable in accordance with its terms.

 

(ii) Subject to Section 8 hereof, continued health benefits for the 30-month
period beginning on the date of termination, with such period to run
concurrently with any period for which you are eligible to elect health coverage
under COBRA. Notwithstanding the foregoing, you shall be required to pay any and
all employee premiums associated with continued health benefits and, if you
become employed by another employer and become covered by such employer’s health
benefits plan or program, the continued health benefits and cash payments
provided hereunder shall cease.

 

(iii) All outstanding equity awards granted to you under the Company’s equity
compensation plans shall become immediately vested and exercisable (as
applicable) as of the date of such termination and the performance goals with
respect to such outstanding performance awards, if any, will deemed satisfied at
“target”.

  

(c) “Cause” means: that the Company has elected to terminate your employment
with the Company because a majority of the members of the Company’s Board of
Directors (the “Board”) has reasonably determined in good faith (after allowing
you the opportunity to address the alleged wrongdoing with the Board at a duly
called meeting of the Board) that you have done any of the following: (i)
failure by you to perform your duties and responsibilities to the Company (or a
Successor Company) or gross negligence or gross incompetence in the performance
of your duties, after written notice thereof and a failure to remedy such
failure, if remediable, within sixty (60) days of such notice; (ii) commission
by you of any act of fraud, embezzlement, dishonesty or any other misconduct
that has caused or is reasonably expected to cause material injury to the
Company (or a Successor Company, if appropriate), including commission of
conduct constituting a felony or crime involving fraud, moral turpitude or
dishonesty; (iii) unauthorized use or disclosure by you of any confidential
information of the Company (or a Successor Company, if appropriate) or of any
other party to whom you owe an obligation of nonuse and nondisclosure as a
result of your relationship with the Company (or a Successor Company, if
appropriate); (iv) you engaging in conduct prohibited by the Company (or
Successor company, if appropriate) policy governing harassment and
discrimination; (v) material breach by you of any of your obligations under any
written agreement with the Company (or a Successor Company, if appropriate)
after written notice thereof and a failure to remedy such breach, if remediable,
within sixty (60) days of such notice; or (vi) breach of fiduciary duty.
“Successor Company” means the successor entity resulting from a Change of
Control or a parent or subsidiary of such successor entity.

  

3

 

 

(d) “Good Reason” means: (i) the Company’s material breach of any of its
obligations under this Agreement; (ii) a material reduction by the Company of
your base salary or target bonus opportunity; (iii) a material change to the
title, scope of your work or employment duties; (iv) a material adverse change
in reporting relationship; (v) an abandonment of, or fundamental change in, the
primary business or primary products of the Company, or (vi) the Company’s
regular requirement that you perform services in or relocate to a location that
is more than fifty (50) miles from New York City. A termination of employment
will not be deemed to be for Good Reason unless the Company does not cure within
30 days after receipt of written notice from you specifying the Good Reason and
referring to your right to resign for Good Reason. Any resignation for Good
Reason will be effective immediately upon your giving notice of your resignation
for Good Reason to the Company, conditioned upon your having provided proper
notice of Good Reason and time to cure in accordance with this provision.

 

(e) “Disability” shall mean that you are unable due to a physical or mental
condition to perform the essential functions of his position with or without
reasonable accommodation for ninety (90) consecutive days or for one-hundred and
eighty (180) days in the aggregate during any twelve (12) month period or based
on the written certification by a licensed physician of the likely continuation
of such condition for either such period. 

(f) Mitigation. In the event that you are entitled to severance pursuant to this
Agreement, you have no duty to mitigate and your severance will not be reduced
for any reason.

 

8. Release. Notwithstanding anything contained herein to the contrary, the
Company shall not be obligated to provide any severance payment or benefit under
Sections 7(a)(i), 7(a)(ii), 7(b)(i) or 7(b)(ii) hereof unless: (a) you or your
legal representative first executes within 45 calendar days after the date of
presentment, a release of claims agreement in the form as to be provided by the
Company (the “Release”) and substantially similar to the form of Release
attached hereto as Exhibit A, (b) you do not revoke the Release, and (c) the
Release becomes effective and irrevocable in accordance with its terms. The
Company shall provide the Release to you for your review within ten (10) days of
the date of termination.

  

9. Non-Solicitation. You agree that during the term of your employment with the
Company, and for a period of 24 months following the cessation of employment
with the Company for any reason or no reason, you shall not directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
or consultants to terminate their relationship with the Company, or attempt any
of the foregoing, either for yourself or any other person or entity. For a
period of 24 months following cessation of employment with the Company for any
reason or no reason, you shall not attempt to negatively influence any of the
Company’s clients or customers from purchasing Company products or services or
to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct his or its purchase of products
and/or services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.

 

10. Arbitration. Any dispute or claim arising out of or in connection with your
employment with the Company (except with regard to enforcement of the
Confidentiality Agreement) will be finally settled by arbitration in New York,
New York in accordance with the Commercial Arbitration Rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. The parties agree that this Agreement
evidences a transaction involving interstate commerce and that the operation,
interpretation and enforcement of this arbitration provision, the procedures to
be used in conducting an arbitration pursuant to this arbitration provision, and
the confirmation of any award issued to either party by reason of such
arbitration, is governed exclusively by the Federal Arbitration Act, 9 U.S.C.
§ 21 et seq. Notwithstanding the foregoing, the parties may apply to any court
of competent jurisdiction for preliminary or interim equitable relief, or to
compel arbitration in accordance with this paragraph, without breach of this
arbitration provision. The Company shall pay all fees and expenses for the
arbitration itself; including the cost of the arbitrator. Each party shall pay
its own legal fees and costs in any legal proceedings.

  

4

 

 

11. Indemnification. On August 5, 2015, you have entered into an Indemnification
Agreement with the Company which remains in full force and effect.

   

12. Section 280G. In the event it shall be determined that any payment or
distribution by the Company to or for your benefit (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (the “Total Payments”), is or will be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then the Total Payments shall be reduced to the maximum
amount that could be paid to you without giving rise to the Excise Tax (the
“Safe Harbor Cap”), if the net after-tax benefit to you after reducing your
Total Payments to the Safe Harbor Cap is greater than the net after-tax
(including the Excise Tax) benefit to you without such reduction. The reduction
of the amounts payable hereunder, if applicable, shall be made by reducing such
payment that trigger the Excise Tax in the following order: (i) reduction of
cash payments, (ii) cancellation of accelerated vesting of performance-based
equity awards (based on the reverse order of the date of grant), (iii)
cancellation of accelerated vesting of other equity awards (based on the reverse
order of the date of grant), and (iv) reduction of any other payments due to you
(with benefits or payments in any group having different payment terms being
reduced on a pro-rata basis). All mathematical determinations, and all
determinations as to whether any of the Total Payments are “parachute payments”
(within the meaning of Section 280G of the Code), that are required to be made
under this paragraph, including determinations as to whether the Total Payments
to you shall be reduced to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made at the Company’s
expense by the Company’s then current independent auditors, or such other
nationally recognized accounting firm selected by the Committee prior to the
relevant change in control transaction.

 

13. Section 409A.

 

(a) In General. It is the Company’s intent that this Agreement be exempt from
the application of, or otherwise comply with, the requirements of Section 409A
of the Code (“Section 409A”). Specifically, any taxable benefits or payments
provided under this Agreement are intended to be separate payments that qualify
for the “short-term deferral” exception to Section 409A to the maximum extent
possible, and to the extent they do not so qualify, are intended to qualify for
the involuntary separation pay exceptions to Section 409A, to the maximum extent
possible. If neither of these exceptions applies, and if you are a “specified
employee” within the meaning of Section 409A, then notwithstanding any provision
in this Agreement to the contrary and to the extent required to comply with
Section 409A, all amounts that would otherwise be paid or provided to you during
the first six (6) months following your date of termination shall instead be
accumulated through and paid or provided (without interest) on the first
business day following the six-month anniversary of the date of termination. If
the period during which the Release must become effective and irrevocable in
accordance with its terms spans two calendar years, then, to the extent required
to comply with Section 409A, any payment to be made under this Agreement will
commence on the first payroll date that occurs in the second calendar year and
after the Release has become effective and irrevocable in accordance with its
terms. Further, to the extent required to comply with Section 409A: (i) the
amount of any expense reimbursement to which you may be entitled hereunder
during a calendar year will not affect the amount of reimbursements to be
provided in any other calendar year; (ii) your right to receive reimbursement of
an eligible expense hereunder is not subject to liquidation or exchange for
another benefit; and (iii) provided that the requisite documentation is
submitted, the Company will reimburse your eligible expenses on or before the
last day of the calendar year following the calendar year in which the expense
was incurred.

  

(b) Separation from Service. A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and the Participant is no longer
providing services (at a level that would preclude the occurrence of a
“separation from service” within the meaning of Section 409A) to the Company or
its Affiliates as an employee or consultant, and for purposes of any such
provision of this Plan, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A.

  

5

 

  

14. Assistance in Litigation. Employee shall, during and after termination of
employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become a party; provided, however, that such assistance
following termination shall be furnished at mutually agreeable times and for
mutually agreeable compensation.

 

15. Miscellaneous. This Agreement, together with the Confidentiality Agreement,
and Indemnification Agreement sets forth the terms of your employment with the
Company and supersedes any prior representations or agreements, whether written
or oral. This Agreement may not be modified or amended except by a written
agreement, signed by the Company and by you. Whenever possible, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
be lessened or reduced to the extent possible or will be severed and will not
affect any other provision and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein. This Agreement will be governed by
New York law without reference to rules of conflicts of law. All notices,
requests, demands and other communications called for hereunder shall be in
writing and shall be deemed given (i) on the date of delivery if delivered
personally, (ii) one (1) day after being sent by a well established commercial
overnight service, (iii) three (3) days after being mailed by registered or
certified mail, return receipt requested, prepaid and addressed to the parties
or their successors at the following addresses, or at such other addresses as
the parties may later designate in writing, (iv) upon confirmation of facsimile
transfer, if sent by facsimile or (v) upon confirmation of delivery when
directed to the electronic mail address set forth below, if sent by electronic
mail:

 

  If to the Company: 880 Third Avenue, 12th Floor     New York, NY  10022

  

  If to you: 415 East 37th Street     Apt 29L     New York, NY 10016

 

 

16. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.

 

To indicate your acceptance of this Agreement, please sign and date this letter
in the space provided below and return it to me.

 

Very truly yours,   ACCEPTED AND AGREED:       RELMADA THERAPEUTICS, INC.  
SERGIO TRAVERSA       By: /s/ Charles Casamento       /s/ Sergio Traversa       
Charles Casamento
Chairman of the Board             Date:  January 9, 2020   Date:  January 9,
2020

  

6

 

 

 [ex10-3_001.jpg]

 

EXHIBIT A

 

RELEASE OF CLAIMS

 

FOR AND IN CONSIDERATION OF the payments and benefits (the “Separation
Benefits”) to be provided to me in connection with the separation of my
relationship with the Company, in accordance with the Agreement between Relmada
Therapeutics, Inc. (the “Company”) and me dated as August 5, 2015 (the
“Agreement”), which Separation Benefits are conditioned on my signing this
Release of Claims (“Release”) and which I will forfeit unless I execute and do
not revoke this Release of Claims, I, on my own behalf and on behalf of my heirs
and estate, voluntarily, knowingly and willingly release and forever discharge
the Company, its subsidiaries, affiliates, parents, and stockholders, together
with each of those entities’ respective officers, directors, stockholders,
employees, agents, fiduciaries and administrators (collectively, the
“Releasees”) from any and all claims and rights of any nature whatsoever which I
now have against them up to the date I execute this Release, whether known or
unknown, suspected or unsuspected. This Release includes, but is not limited to,
any rights or claims relating in any way to my employment or consulting
relationship with the Company or any of the other Releasees or the termination
thereof, any contract claims (express or implied, written or oral), including,
but not limited to, the Agreement, or any rights or claims under any statute,
including, without limitation, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act, the
Rehabilitation Act of 1973 (including Section 504 thereof), Title VII of the
1964 Civil Rights Act, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the
Civil Rights Act of 1991, the Equal Pay Act, the National Labor Relations Act,
the Worker Adjustment and Retraining Notification Act, the Family Medical Leave
Act, the Lilly Ledbetter Fair Pay Act, the Genetic Information
Non-Discrimination Act, the New York State Human Rights Law, the New York City
Human Rights Law, and the Employee Retirement Income Security Act of 1974, all
as amended, and any other federal, state or local law. This Release specifically
includes, but is not limited to, any claims based upon the right to the payment
of wages, incentive and performance compensation, bonuses, equity grants,
vacation, pension benefits, 401(k) Plan benefits, stock benefits or any other
employee benefits, or any other rights arising under federal, state or local
laws prohibiting discrimination and/or harassment on the basis of race, color,
age, religion, sexual orientation, religious creed, sex, national origin,
ancestry, alienage, citizenship, nationality, mental or physical disability,
denial of family and medical care leave, medical condition (including cancer and
genetic characteristics), marital status, military status, gender identity,
harassment or any other basis prohibited by law.

  

A-1

 

 

As a condition of the Company entering into this Release, I further represent
that I have not filed against the Company or any of the other Releasees, any
complaints, claims or lawsuits with any arbitral tribunal, administrative
agency, or court prior to the date hereof, and that I have not transferred to
any other person any such complaints, claims or lawsuits. I understand that by
signing this Release, I waive my right to any monetary recovery in connection
with a local, state or federal governmental agency proceeding and I waive my
right to file a claim seeking monetary damages in any arbitral tribunal,
administrative agency, or court. This Release does not: (i) prohibit or restrict
me from communicating, providing relevant information to or otherwise
cooperating with the U.S. Equal Employment Opportunity Commission or any other
governmental authority with responsibility for the administration of fair
employment practices laws regarding a possible violation of such laws or
responding to any inquiry from such authority, including an inquiry about the
existence of this Release or its underlying facts, or (ii) require me to notify
the Company of such communications or inquiry. Furthermore, notwithstanding the
foregoing, this Release does not include and will not preclude: (a) rights or
claims to vested benefits under any applicable retirement and/or pension plans;
(b) rights under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”); (c) claims for unemployment compensation; (d) rights to defense and
indemnification, if any, from the Company for actions or inactions taken by me
in the course and scope of my employment with the Company and its parents,
subsidiaries and/or affiliates; (e) any rights I may have to obtain contribution
as permitted by law in the event of entry of judgment against the Company as a
result of any act or failure to act for which I and the Company are held jointly
liable; (f) the right to any equity awards that vested prior to or because of
the termination of my employment, and/or (g) any actions to enforce the
Agreement.

 

Nothing herein shall be construed to limit my right to (1) respond accurately
and fully to any question, inquiry or request for information when required by
legal process; or (2) disclose information to regulatory bodies. I understand
that I am not required to contact the Company before engaging in such
communications.

 

I acknowledge that, in signing this Release, I have not relied on any promises
or representations, express or implied, other than those that are set forth
expressly herein or in the Agreement and that are intended to survive separation
from employment, in accordance with the terms of the Agreement.

 

I further acknowledge that:

 

  1. I first received this Release on the date of the Agreement to which it is
attached as Exhibit A;

 

  2. I understand that, in order for this Release to be effective, I may not
sign it prior to the date of my separation of employment with the Company but
that if I wish to receive the Separation Benefits, I must sign and return this
Release within 45 days of its presentation to me after my Termination of
Employment;

 

  3. I have carefully read and understand this Release;

 

  4. The Company advised me to consult with an attorney and/or any other
advisors of my choice before signing this Release;

 

  5. I understand that this Release is LEGALLY BINDING and by signing it I give
up certain rights;

   

A-2

 

  

  6. I have voluntarily chosen to enter into this Release and have not been
forced or pressured in any way to sign it;

 

  7. I acknowledge and agree that the Separation Benefits are contingent on
execution of this Release, which releases all of my claims against the Company
and the Releasees, and I KNOWINGLY AND VOLUNTARILY AGREE TO RELEASE the Company
and the Releasees from any and all claims I may have, known or unknown, in
exchange for the benefits I have obtained by signing, and that these benefits
are in addition to any benefit I would have otherwise received if I did not sign
this Release;

 

  8. I have seven (7) days after I sign this Release to revoke it by notifying
the Company in writing. The Release will not become effective or enforceable
until the seven (7) day revocation period has expired;

 

  9. This Release includes a WAIVER OF ALL RIGHTS AND CLAIMS I may have under
the Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.); and

 

  10. This Release does not waive any rights or claims that may arise after this
Release becomes effective, which is seven (7) days after I sign it, provided
that I do not exercise my right to revoke this Agreement.

 

Intending to be legally bound, I have signed this Release as of the date written
below.

 

Signature:     Date Signed:    

 

 

 

A-3 

 

